Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 1 of 7
                                      ORIGINAL
     ]n tbe Wniteb ~tates Qfourt of jfeberal Qflaims
                             OFFICE OF SPECIAL MASTERS
                                            No. 12-847V
                                                                                          Fl LED
                                       Filed: January 7, 2015                             JAN - 7 2015
                                                                                               OSM
* * * * * * * * * * * * * * * *                                UNPUBLISHED                 U.S. COURT OF
                                                                                          FEDERAL ClAIMS
LISA HENDRIX,                                    *
                                                 *             Special Master Hamilton-Fieldman
               Petitioner,                       *
                                                 *             Joint Stipulation on Damages;
v.                                               *             Influenza ("Flu") Vaccine;
                                                 *             Brachial Neuritis.
SECRETARY OF HEALTH                              *
AND HUMAN SERVICES,                              *
                                                 *
               Respondent.                        *
* * * * * * * * * * * * * * * *
Lisa Hendrix, Pro Se.
Michael Milmoe, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On December 7, 2012, Lisa Hendrix ("Petitioner") filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from Parsonage-Turner syndrome (also known as brachial
neuritis) as a result of an influenza ("flu") vaccine administered to her on September 24, 2012.

        On January 6, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccine caused
Petitioner's brachial neuritis, or any other injury, and further denies that Petitioner's disabilities
1
  Because this decision contains a reasoned explanation for the undersigned's action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Govemment Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction "of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy." Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
           Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 2 of 7



are sequelae of a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $10,000.00, in the form of a check payable to Petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       Stipulation~   8.

       The undersigned approves the requested amount for Petitioner's compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of



                                            (4,)i/j{
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties'

stipulat:::S SO ORDERED.


                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 Pursuant to Vaccine Rule 1 l(a), entry of judgment is expedited by the parties' joint filing of
notice renouncing the right to seek review.


                                                 2
     Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 3 of 7
 case 1:12-w-00847-UNJ Docume nt 26 Filed 01/06/15 Page 1 of 5
,.               ,.




                                                ORIGINAL
                        JN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                     OFFICE OF SPECIAL MASTERS

     LISA HENDRIX,                                  )
                                                    )
                     Petitioner,                    )       No.12-847V
                          )                                 Special Master Hamilton Fieldman
          v.              )
                          )
     SECRETARY OF HEALTH  )
     AND HUMAN SERVICES,  )
                          )
              Respondent. )                                                                 FILED
     ~~~~~~~~~~~~~.>
                                                                                          JAN - 6 20f5
                                               STIPULATION
                                                                                        U.S. COURT OF
             The parties hereby stipulate to the following matters:                    FEDERAL CLAIMS

             1. Lisa Hendrix, pro se petitioner, filed a petition for vaccine compensation under the

     National Vaccine Injwy Compensation Program, 42 U.S.C. §300aa-10 to 34 (the "Vaccine

     Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

     of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

     "Table"), 42C.F.R.§100.3(a).

            2. Petitioner received a flu vaccine on September 24, 2012.

            3. The vaccine was administered within the United States.

            4. Petitioner alleges that she suffered brachia! neuritis which was caused-in-fact by the

     flu v~cine. Petitioner further alleges that she suffered the residual effects of this injury for more

     than six months.

            5. Petitioner represents that there has been no prior award or settlement of a civil action

     for damages on her behalf as a result of her condition.




                                                        1
 Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 4 of 7
                              t 26 Filed 01/06/15 Page 2 of 5
case 1:12-w-00847-UNJ Documen




         6. Respondent denies that the flu vaccine caused petitioner's alleged b.raohial neuritis, or

 any other injury, and further denies that petitioner's current disabilities are sequelae of a vaccine-

 related injury.

         7. Maintainlng their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation descn'bed in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the terms of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S .C. § 3.00aa-2 l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment

                   A lump sum of$ l 0,000.00 in the form of a check payable to petitioner. This
                   amount represents compensation for aU damages available under 42 U.S.C.
                   § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

 petitioner bas filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable costs incutTed in proceeding upon this petition.

        10, Petitioner represents that she has identified to respondent all known sources of

payment for items or services for which the Program is not primarily liable under 42 U.S.C. §

300aa-15(g), including State compensation programs, insurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

entities that provide health services 011 a prepaid basis.




                                                   2
 Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 5 of 7
case 1:12-w-00847-UNJ Document 26 Filed 01/06/15 Page 3 of 5




         11. Payment made pursuant to paragraph 8, and any amounts awarded pursuant to

 paragraph 9 ofthls Stipulation, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

 to the availability of sufficient statutory funds.

         12. The parties further agree and stipulate that, except for any award of litigation costs,

 the money provided pursuant to this Stipulation will be used solely for the benefit of petitionor as

 contemplated by a strict construction of 42 U.S.C, § 300aa-15(a) and (d), and subject to the

 conditions of42 U.S.C. § 300aa-15(g) and (h).

         13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

 individual capacity, and on behalf of her heirs, t:xecutors, administrators, successors, and

 assigns does forever irrevocably and unconditionally release, acquit and discharge the United

 States and the Secretary of Health and Human Services from any and all actions or causes of

 action (including agreements, judgments, claims, damages, loss of services, expenses and all

 demanqs of whatever kind or nature) that have been brought, could have been brought, or could

 be timely brought in the United States Court of Federal Claims, under the National Vaccine

 Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way

 growing out of, any and all known or unknown, suspected or unsuspected personal .injuries to or

 death of petitioner resulting from, or alleged to have resulted from, the flu vaccine administered

 on September 24, 2012 as alleged by petitioner in a petition for vaccine cothpensation filed on or

 about December?, 2012, in the United States Court of Federal Claims as petition No. 12-847V.

         14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

 upon proper notice to the Court on behalf of either or both of the parties.

         15. If tho special master fails to issue a decision in complete confonnity with the terms

 of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in



                                                      3
 Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 6 of 7
                            ent 26 Filed 01/06/15 Page 4 of 5
case 1:12-w-00847-UNJ Docum




 conformity with a decision that is in complete confonnity with the terms of this Stipulation, then

 the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and complete negotiated settlement ofliability and

 damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

 as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

 parties hereto to make any payment
                               '
                                    or do any.. act or thing other than is herein expressly stated

 and clearly agreed to. The parties further agree and understand that tho award described in this

 Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

 amount of damages, and further, that a change in the nature of the injury or condition or in the

 itelllS of compensation sought, is not grounds to modify or revise this agreement.

         17. This Stipulation shall not be construed as an admission by the United States or the

 Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged brachial

 neuritis, or any other injury, or that her current disabilities are sequelae of her alleged vaccine-

 related injuries.

         18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

 heirs, executors, administrators, successors, and/or assigns.

                                      END OF STlPULATION




                                                   4
     Case 1:12-vv-00847-UNJ Document 27 Filed 01/07/15 Page 7 of 7
.-   case 1:12-w-00847-UNJ Document 26 Filed 01/06/15 Page 5 of 5




      Respectfully submitted,

      P:ETITIONER:                                      AUTHORIZED REPRESENTATIVE
                                                        OF THE ATTORNEY GENERAL:

                                                        ~~j~·
      LISA HENDRIX        .
                                                           ~.'L'----.
                                                        VlN~I
      79 Rivorie Circle                                 Deputy Director
      White Sulpher Springs, WV 24986                   Torts Branch
      (304) 283-1629                                    Civit Division
                                                        U.S. Department of Justice
                                                        P. 0. Box 146
                                                        Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146


                                                        ATTORNEY OF RECORD FOR
                                                        RESPONDENT:




      Director                                          Senior Trial Counsel
      Division of hijury Compensation Programs (DICP)   Torts Branch
      Healthcare Systems Bureau                         Civil Division
      U.S. Department of Health and Human Services      U. S. Department of Justice
      5600 Fishers Lane                                 P. 0. Box 146
      Parklawn Building, Stop 11 C-26                   Benjamin Franklin Station
      Rockville, MD 20857                               Washington, DC 20044-0146
                                                        Tel: (202) 616-4125


      DATE:   rt~ ~fI Y-{)I.)
              ,       I




                                                 5